Exhibit 10.1

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

CONFIDENTIAL

 

DEVELOPMENT AND LICENSE AGREEMENT

 

BETWEEN

 

NEUROGENETICS, INC.

 

AND

 

ELI LILLY AND COMPANY

 

EFFECTIVE AS OF APRIL 21, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Exhibit A               Licensed Patents

 

Exhibit B               Lilly Know-How

 

Exhibit C               Compound Supply

 

Exhibit D               Development Plan

 

--------------------------------------------------------------------------------


 

DEVELOPMENT AND LICENSE AGREEMENT

 

THIS DEVELOPMENT AND LICENSE AGREEMENT (the “Agreement”) is entered into as
of April 21, 2003 (the “Effective Date”), by and between NEUROGENETICS, INC.
(“Neurogenetics”), a corporation organized and existing under the laws of the
State of Delaware, having its principal place of business at 11805 North Torrey
Pines Road, Suite 300, La Jolla, California 92037, and ELI LILLY AND COMPANY
(“Lilly”), a corporation organized and existing under the laws of the State of
Indiana, having its principal place of business at Lilly Corporate Center,
Indianapolis, Indiana 46285. Neurogenetics and Lilly are sometimes referred to
herein individually as a “Party” and collectively as “Parties.”  The Parties
agree as follows:

 

BACKGROUND

 

Lilly has certain intellectual property rights relating to its non-selective
AMPA/Kainate receptor antagonist known internally at Lilly as [***], and
Neurogenetics is interested in obtaining a license to such compound.
Neurogenetics is a biopharmaceutical company that is interested in further
developing and commercializing [***], including conducting clinical trials in
order to obtain product registration of [***]from regulatory authorities.
Subject to the terms and conditions set forth in this Agreement, Lilly and
Neurogenetics are interested in having Neurogenetics further develop and
commercialize, on a worldwide basis, pharmaceutical products containing [***].

 

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements set forth below, the Parties hereto agree as follows.

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following words and phrases shall have the
following meanings:

 

1.1          “Affiliate” means, with respect to a Party, any Person directly or
indirectly controlling, controlled by, or under common control with, such Party.
For purposes of this Agreement, the term “controlled” (including the terms
“controlled by” and “under common control with”) as used in this context, means
the direct or indirect ability or power to direct or cause the direction of
management policies of a Person or otherwise direct the affairs of such Person,
whether through ownership of equity, voting securities, beneficial interest, by
contract or otherwise.

 

1.2          “Applicable Laws” means all applicable laws, ordinances, rules and
regulations of any kind whatsoever of any governmental (including international,
foreign, federal, state and local) or regulatory authority, including, without
limitation, all laws, ordinances, rules and regulations promulgated by the FDA.

 

1.3          “Application for Marketing Authorization” means, with respect to
Product, (i) in the United States, a New Drug Application filed with the FDA
pursuant to 21 U.S.C.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

Section 357 and 21 C.F.R. Section 314 (“NDA”), and (ii) in any country other
than the United States, an application or set of applications for marketing
approval comparable to an NDA and necessary to make and sell Product
commercially in such country.

 

1.4          “Calendar Quarter” means the three (3) month period ending on March
31, June 30, September 30 or December 31. The initial Calendar Quarter will be
deemed to begin on the Effective Date and end on the expiration of that Calendar
Quarter in which it falls.

 

1.5          “Change of Control” means, with regard to Neurogenetics, any of the
following events:  the acquisition by any Person, other than a Person
controlling Neurogenetics as of the Effective Date, of “beneficial ownership”
(as defined in Rule 13d-3 under the United States Securities Exchange Act of
1934, as amended), directly or indirectly, of more than fifty percent (50%) of
the shares of Neurogenetics’ stock by way of merger or sale of stock (excluding
any bona fide financing transactions) or the sale or other disposition of all or
substantially all of the assets of Neurogenetics to a Third Person.

 

1.6          “Clinical Trial Protocol” means the Clinical Trial action plan used
by each research center in the Clinical Trial and describing the objectives,
design, methodology, statistical considerations and organization of the Clinical
Trial, including (1) how many people are in the trial, (2) who is eligible to
participate in the trial, (3) what drugs participants will take, (4) what
medical tests they will have and how often, and (5) what information will be
gathered during the trial.

 

1.7          “Clinical Trial(s)” means Phase I Clinical Trials, Phase II
Clinical Trials or Phase III Clinical Trials, as applicable.

 

1.8          “Compound” means the compound known internally at Lilly as [***],
and identified more specifically on Exhibit C ([***]). A “derivative” as used in
this Section 1.8 means a compound having [***], wherein a modification is a
[***] of [***].

 

1.10        “Compound Supply” shall have the meaning set forth in Section 5.1.

 

1.11        “Confidential Information” means information received (whether
disclosed in writing, electronically, orally or by observation) by one Party
(the “Receiving Party”) from the other Party (the “Disclosing Party”) that the
Disclosing Party reasonably considers proprietary and confidential unless in
each case such information, as shown by competent evidence:

 

(a)                                  was known to the Receiving Party or to the
public prior to the Disclosing Party’s disclosure, as demonstrated by
contemporaneous written records;

 

(b)                                  became known to the public, after the
Disclosing Party’s disclosure hereunder, other than through a breach of the
confidentiality provisions of this Agreement by the Receiving Party or any
Person to whom such Receiving Party disclosed such information;

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

(c)                                  was subsequently disclosed to the Receiving
Party by a Person (other than the Disclosing Party) having a legal right to
disclose, without any restrictions, such information or data; or

 

(d)                                  was developed by the Receiving Party
independent of the Disclosing Party’s Confidential Information;

 

provided, however, that the Licensed Patents, the Lilly Know-How and any other
information that pertains to Compound or any Product disclosed to Neurogenetics
by Lilly hereunder shall be deemed the Confidential Information of Neurogenetics
as well as Lilly and subject to the confidentiality provisions hereof during the
term of this Agreement, and both Neurogenetics and Lilly shall be deemed the
Receiving Party with respect to such Confidential Information.

 

1.12        “Control” means the possession of the ability to grant a license
without violating the terms of any agreement or other arrangement with any Third
Person.

 

1.13        “Damages” means any and all costs, losses, claims, demands for
payment, government enforcement actions, liabilities, fines, penalties,
expenses, court costs and reasonable fees and disbursements of counsel,
consultants and expert witnesses incurred by a party entitled to indemnification
under Section 9.1 (including any court-imposed interest in connection
therewith).

 

1.14        “Data Exclusivity Period” means the period during which the FDA (or,
in countries other than the United States, an equivalent regulatory agency)
prohibits reference, without the consent of the owner of an Application for
Marketing Authorization or Regulatory Approval package, to the clinical and
other data that is contained in such Application for Marketing Approval or
Regulatory Approval package, and that is not published or publicly available
outside of such Application for Marketing Authorization or Regulatory Approval
package.

 

1.16        “Development Plan” means a plan prepared by Neurogenetics for
developing Product in the Territory, up to and including filing of the
Application for Marketing Authorization for the Product, including all Clinical
Trials required to confirm the profile of Product, including but not limited to,
Clinical Trials required to confirm the clinical efficacy, tolerability and
dosing regimen of Product. Such Development Plan shall be in summary outline
form for all Clinical Trials up through and including filing of the Application
for Marketing Authorization for the Product. The initial Development Plan is
attached as Exhibit D; provided, however, that Neurogenetics shall be entitled
to amend, alter or change such Development Plan in its sole discretion.
Neurogenetics shall provide Lilly with a copy of any such amended, altered or
changed Development Plan.

 

1.17        “Diligence” means use of reasonable commercial efforts, consistent
with a biotechnology company’s normal business practices, based upon the
existing business situation, and use of efforts comparable with those used by
biotechnology companies for similar products at a comparable stage in
development and of a comparable commercial and development potential, with the
objective of launching the Product worldwide as soon as practicable. As used

 

3

--------------------------------------------------------------------------------


 

in this Section 1.17, “biotechnology company” and “biotechnology companies” mean
companies of similar size and stage of development in the biotechnology
industry, including having human pharmaceutical compounds in a similar stage of
development to the Compound.

 

1.18        “Effective Date” shall have the meaning set forth in the first
paragraph hereof.

 

1.19        “FDA” means the United States Food and Drug Administration, or any
successor federal agency having responsibility over Regulatory Approval. “FDA”
shall also be deemed to include the applicable governmental or regulatory
authority having jurisdiction over the Product in any particular country or
region in the Territory (for example, the European Medicines Evaluation Agency
for the European Union).

 

1.20        “Field” means all human therapeutic indications including, but not
limited to, migraine, post-operative pain and epilepsy (either mono therapy or
as add on therapy).

 

1.21        “Final Study Report” means a report on a Clinical Trial compiling
the objectives, methods and results of the trial after the completion thereof,
prepared in compliance with the applicable laws and regulations, including under
GCPs.

 

1.22        “First Commercial Sale” means the first arms length sale of Product
in a country by Neurogenetics or a Permitted Seller to a Third Person following
Regulatory Approval in that country.

 

1.23        “Force Majeure” shall have the meaning set forth in Section 11.3.

 

1.24        “GAAP” means U.S. Generally Accepted Accounting Principles,
consistently applied.

 

1.25        “Generic Competition” means the entry of a generic product in a
country in the Territory having specifications essentially identical to the
specifications of the Product and taking more than a [***] percent ([***]%)
market share of the market for the Product in the concerned country (as reported
in sales by IMS or a similar tracking service) for at least [***] ([***])
consecutive Calendar Quarters.

 

1.26        “Licensed Patents” means those United States and foreign patents and
patent applications (including provisional applications) listed in Exhibit A to
the extent, and only to the extent, they cover making, using, selling, offering
for sale or importing Compound, as applicable, including, without limitation:

 

(a)                                  all divisions and continuations of these
applications, all patents issuing from such applications, divisions and
continuations, and any reissues, reexaminations and extensions of all such
patents; and

 

(b)                                  any continuations-in-part, any divisions
and continuations of these continuations-in-part, any patents issuing from such
continuations-in-part, divisions and continuations, and any reissues,
reexaminations and extensions of all such patents, in each case to the extent
that they contain

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

one or more claims directed to the invention or inventions disclosed in the
patent applications listed in Exhibit A.

 

1.27        “Lilly Know-How” means any unpatented or unpatentable inventions,
information, data and/or materials relating to Compound or Product that are
owned or Controlled by Lilly as of the Effective Date and necessary to
manufacture, use, research, develop, sell or seek Regulatory Approval for the
Product, including, without limitation, any preclinical, clinical, toxicology
studies, Clinical Trial data and information, Clinical Trial databases and
manufacturing methods which Lilly has developed or acquired ownership or Control
of prior to the Effective Date, and which Lilly is not legally prohibited from
transferring to Neurogenetics (and including all information and data generated
pursuant to Section 2.2).

 

1.28        “Major Market” means [***].

 

1.29        “Net Sales” means with respect to Product, the gross amount invoiced
by Permitted Sellers to unrelated third parties for the Product in the Territory
less the following items consistent with GAAP:

 

(a)                                  Trade, quantity and cash discounts allowed;

 

(b)                                  Discounts, refunds, rebates, chargebacks,
retroactive price adjustments;

 

(c)                                  Actual Product returns and allowances; and

 

(d)                                  duties, sales taxes, excise taxes and
transportation charges to Third Persons actually paid by, or on behalf of the
Permitted Seller making the sale and separately set forth in the invoiced
amount.

 

In the event the Product is sold as part of a combination product, the Net Sales
of the Product, for the purposes of determining royalty payments, shall be
determined by multiplying the Net Sales (as defined above in this section 1.28)
of the combination product by the fraction A/(A+B), where A is the weighted
average sale price of the Product when sold separately in finished form and B is
the weighted average sale price of the other product(s) sold separately in
finished form. In the event that such average sale price cannot be determined
for both the Product and the other product(s) in combination, Net Sales for
purposes of determining royalty payments shall be mutually agreed by the Parties
based on the relative value contributed by each component of such Product, and
such agreement shall not be unreasonably withheld.

 

Such Net Sales amounts shall be determined from the books and records of the
Permitted Seller and maintained in accordance with GAAP. Further, in determining
such amounts, Neurogenetics will use Neurogenetics’ then current standard
procedures and methodology, including Neurogenetics’ then current standard
exchange rate methodology for the translation of foreign currency sales into
U.S. Dollars or, in the case of other Permitted Sellers, such similar
methodology, consistently applied.

 

Notwithstanding the foregoing, Net Sales shall include sales made by Permitted
Sellers to

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

Third Persons, but shall not include sales of Product between or among Permitted
Sellers unless the Permitted Seller that purchases Product is the end user of
such Product. In addition, sales of Product for use in clinical trials prior to
receipt of Regulatory Approval for such Product shall not be included in Net
Sales, provided that such sales are made without profit or with de minimus
profits.

 

1.30        “Neurogenetics Technology” means any inventions, whether patentable
or not, information and data that are Controlled by Neurogenetics and necessary
to manufacture, use, research, develop, sell or seek Regulatory Approval for the
Compound or Product, including, without limitation, manufacturing processes,
formulations, modes of delivery and methods of use, toxicology studies, Clinical
Trial information and data, and post-registration Clinical Trial information and
data relating to the Compound or the Product, and which Neurogenetics is not
legally prohibited from transferring to Lilly.

 

1.31        “Permitted Seller” means Neurogenetics and its Affiliates and any
permitted assignee, licensee or sublicensee having the right to sell Product
hereunder.

 

1.32        “Person” means a natural person, a corporation, a partnership, a
trust, a joint venture, a limited liability company, any governmental authority,
or any other entity or organization.

 

1.33        “Phase I Clinical Trials” means human clinical trials conducted to
establish an initial safety profile and pharmacodynamics of Product in the
particular indication tested.

 

1.34        “Phase II Clinical Trials” means human clinical trials conducted to
achieve a level of efficacy and safety of Product as well as a preliminary
dosage in the particular indication tested.

 

1.35        “Phase III Clinical Trials” means human clinical trials conducted to
establish efficacy of Product and meet requirements to file Applications for
Marketing Authorization for Product with health regulatory authorities in the
particular indication tested.

 

1.36        “Primary Endpoint” means in Clinical Trials, the main parameter used
to compare the results in different arms of such trial. The Primary Endpoint
addresses the effect of an intervention variable, such as treatment, on the
outcome variables of interest, such as response or survival. A Primary Endpoint
may be directly related to the condition (e.g., reduction in symptom,
progression of the disease) or may be measurements of surrogate markers.

 

1.37        “Product” means a finished or semi-finished human pharmaceutical
product containing Compound and all dosage strengths and sizes thereof, that
may, pursuant to Applicable Laws and regulations be manufactured, marketed and
sold upon Regulatory Approval, together with all expansions and improvements
thereon which may be included in any supplement, modification or addition to the
Regulatory Approval.

 

1.38        “Regulatory Approval” means approval of an Application for Marketing
Authorization and satisfaction of any related applicable FDA registration and
notification

 

6

--------------------------------------------------------------------------------


 

requirements (if any) and, with respect to Europe, receipt of price approval (if
any); provided that price approval will be deemed to have been received at the
time price approval is first received for any country in Europe.

 

1.39        “Regulatory Documents” shall have the meaning as set forth in
Section 10.3(e).

 

1.40        “Royalty Term” means, with respect to each country in which the
Product is sold, on a Product-by-Product basis, that time period beginning on
the First Commercial Sale of Product in such country and expiring, on a
country-by-country basis, on the later of:

 

(i)                                    [***] ([***]) years from the date of
First Commercial Sale of Product in such country;

 

(ii)                                the expiration in such country of the
last-to-expire Licensed Patent with a Valid Claim; or

 

(iii)                                            the expiration of the
applicable time period of the Product’s Data Exclusivity Period in such country.

 

1.41        “Territory” means all countries of the world.

 

1.42        “Third Person” means Persons other than the Parties and Affiliates
thereof, and Permitted Sellers.

 

1.43        “Valid Claim” means a claim of an issued and unexpired patent
included within the Licensed Patents in a country which:  (i) but for this
Agreement, would be infringed by the manufacture, importation, use or sale or
other disposition of Product by or on behalf of Neurogenetics or another
Permitted Seller, (ii) has not been revoked or held unenforceable or invalid by
a decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and (iii) has not
been abandoned, disclaimed or admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise.

 

ARTICLE 2

 

GRANT OF LICENSE

 

2.1          License. Subject to the terms and conditions set forth herein,
during the term of this Agreement, Lilly grants Neurogenetics an exclusive
(except as to Lilly for internal research purposes as set forth in Section 2.2
below) license (with the right to sublicense in accordance with Section 2.3)
under Lilly Know-How and Licensed Patents to make, have made, use, sell, offer
for sale, and import Compound and Product in the Field in the Territory.

 

2.2          Reservation of Rights. Notwithstanding the license granted to
Neurogenetics under Section 2.1, Lilly reserves the right (without any right to
grant any right to any Third Person under such right) under the license to
conduct research on the Compound for internal non-human research purposes only.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

7

--------------------------------------------------------------------------------


 

2.3          Right of First Negotiation. If, during the term of this Agreement,
(i) Neurogenetics desires to sublicense to any Person (other than any Affiliate
of Neurogenetics) its commercialization rights under this Agreement in the
United States or sublicense or otherwise transfer (except as permitted under
Section 11.10) all of its rights under this Agreement (including the
Neurogenetics Technology) worldwide, or (ii) a Third Person initiates such
discussions with Neurogenetics and Neurogenetics is interested in entertaining
such discussions (both (i) and (ii) are collectively referred to as a “Business
Opportunity”), then Neurogenetics will promptly notify Lilly in writing thereof,
with such notice containing all reasonable available information necessary for a
potential licensee or commercialization partner to evaluate the Business
Opportunity, including proposed terms of such transaction; provided that in no
event will Neurogenetics be required to disclose to Lilly the identity or
confidential information of any Third Person. Within [***] days of Lilly’s
receipt of the written notice, Lilly will respond to Neurogenetics in writing
regarding Lilly’s interest in the Business Opportunity. If Lilly indicates
interest in pursuing the Business Opportunity, the Parties will negotiate in
good faith to enter into a definitive agreement. If (i) Lilly indicates no
interest in the applicable Business Opportunity or does not respond to
Neurogenetics with respect to the applicable Business Opportunity within the
applicable [***] day period, or (ii) Lilly and Neurogenetics are unable, other
than through lack of good faith on the part of Neurogenetics, to enter into a
definitive agreement within [***] days after Lilly’s receipt of Neurogenetics’
initial notice or such additional time as is reasonably necessary to obtain any
required governmental consents or approval to enter into such agreement,
Neurogenetics will be free to enter into such Business Opportunity with another
Person on terms no less favorable to Neurogenetics than those last proposed by
Lilly. Notwithstanding anything in this Agreement to the contrary, any Business
Opportunity entered into by Neurogenetics with a Third Person will be subject to
Lilly’s rights under this Agreement, including, without limitation, Lilly’s
right to receive the milestone payments and royalty payments.

 

2.4          Sublicensing Rights - Neurogenetics Sublicenses. The license
granted herein by Lilly to Neurogenetics pursuant to Section 2.1 will not be
sublicensed or otherwise transferred by Neurogenetics prior to Neurogenetics’
compliance with Section 2.3 hereof, if applicable. If Section 2.3 applies to a
proposed sublicense of rights granted to Neurogenetics hereunder and
Neurogenetics has complied with Section 2.3 but the Parties did not enter into
an agreement with respect to such rights pursuant to Section 2.3, then
Neurogenetics may sublicense such rights (with the right to further sublicense
subject to Lilly’s rights under this Agreement, including, without limitation,
Lilly’s right to receive the milestone payments and royalty payments) without
the prior consent of Lilly, subject to compliance with Section 2.3. If Section
2.3 does not apply to a proposed sublicense of rights granted to Neurogenetics
hereunder, then Neurogenetics may sublicense the rights granted to it hereunder
(with the right to further sublicense subject to Lilly’s rights under this
Agreement, including, without limitation, Lilly’s right to receive the milestone
payments and royalty payments) only with the prior consent of Lilly, not to be
unreasonably withheld; provided, however, such consent will be deemed to have
been given if Lilly does not provide written notice to Neurogenetics that it
objects to the proposed sublicense within thirty (30) days after the date that
Neurogenetics requested consent to such sublicense from Lilly; provided further
that no such consent will be required in connection with a sublicense of the
rights granted to Neurogenetics hereunder to an Affiliate of Neurogenetics.
Neurogenetics will

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

8

--------------------------------------------------------------------------------


 

remain liable for milestone payments and royalty payments hereunder as a result
of Net Sales made by a Permitted Seller pursuant to a sublicense permitted
pursuant to this Section 2.4. Each sublicense granted by Neurogenetics under
this Agreement will contain provisions that obligate sublicensees to
Neurogenetics to at least the same extent that Neurogenetics is obligated to
Lilly under this Agreement (excluding the specific obligations of Neurogenetics
to Lilly under this Agreement that are not applicable under the sublicense
agreement between Neurogenetics and its sublicensee). Additionally, promptly
after execution, Neurogenetics shall provide Lilly with a copy of all sublicense
agreement(s), with confidential information redacted as appropriate, provided,
however, that no information necessary to this Agreement and Lilly’s rights
hereunder shall be redacted.

 

2.5          Lilly Covenant. During the term of this Agreement, Lilly covenants
that it will not make any claim against Neurogenetics or any other Permitted
Seller or commence or prosecute any suit or action against Neurogenetics or any
other Permitted Seller for making, using, selling, offering for sale, and
importing Compound or Product based upon an allegation of infringement of any
claim of an issued patent owned or Controlled by Lilly covering any Compound or
Product or their manufacture, use or sale, provided that this provision will not
apply to the extent such claim is based on technology developed by or on behalf
of Lilly after the Effective Date or not included in the Licensed Patents and
Lilly Know-How as licensed to Neurogenetics hereunder or Controlled by Lilly as
of the Effective Date but not used in conjunction with the Compound or Product
as of the Effective Date.

 

ARTICLE 3

 

CONSIDERATION

 

3.1          Payments from Neurogenetics to Lilly.

 

(a)           Neurogenetics’ Initial Payment. Neurogenetics will pay to Lilly
the non-refundable sum of six million and no/100 Dollars ($6,000,000.00) by
Federal Reserve electronic wire transfer in immediately available funds to an
account designated by Lilly, payable as follows:  (i) [***] payable on the
Effective Date; and (ii) [***]  payable within ninety (90) days after the
Effective Date. Neurogenetics will ensure that each such payment has priority
designation and will provide Lilly with the federal reference number for
tracking purposes.

 

(b)           Milestone Payments from Neurogenetics to Lilly. Within thirty (30)
days of Neurogenetics or its Permitted Sellers achieving a milestone event
listed below with respect to a non-oral form of the Compound or Product,
Neurogenetics will notify Lilly in writing thereof and pay the below-specified
non-creditable and non-refundable fees to Lilly by Federal Reserve electronic
wire transfer in immediately available funds to an account designated by Lilly.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

9

--------------------------------------------------------------------------------


 

Milestone Event

 

Payment

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

[***]

 

[***] Dollars [***]

 

Additionally, Neurogenetics will pay the following non-refundable milestone
payments in dollar amounts payable according to the following schedule of events
relating to an oral form of Compound or Product. Neurogenetics will notify Lilly
in writing thereof and pay the below-specified non-creditable and non-refundable
fees to Lilly by Federal Reserve electronic wire transfer in immediately
available funds to an account designated by Lilly:

 

Milestone Event

 

Payment

[***]

 

[***] Dollars[***]

[***]

 

[***] Dollars[***]

[***]

 

[***] Dollars[***]

[***]

 

[***] Dollars[***]

[***]

 

[***] Dollars[***]

[***]

 

[***] Dollars[***]

 

If any milestone event is achieved with respect to Compound or Product and at
such time any one or more of the milestone events previously listed has not been
achieved with respect to Compound or Product, then at the time of the milestone
payment for such achieved milestone event, Neurogenetics shall pay to Lilly the
previously listed and unpaid payments for such unmet milestone events, up to and
including filing of an NDA in the US or its equivalent in Europe or Japan.
Subsequent milestone event payments will be paid within thirty (30) days by
Neurogenetics to Lilly as such milestone events are achieved.

 

(c)           Royalty Payments from Neurogenetics to Lilly. Neurogenetics shall
pay Lilly a royalty on worldwide Net Sales of Product by Permitted Sellers
during the Royalty Term as follows:

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

10

--------------------------------------------------------------------------------


 

On that portion of Net Sales in a given Calendar Year that is:

 

Royalty rate

 

[***] $[***] and [***] $[***]

 

[***]%

 

[***] $[***] and [***] $[***]

 

[***]%

 

[***] $[***] and [***] $[***]

 

[***]%

 

 

However, if during the Royalty Term Generic Competition occurs in a country in
the Territory, then the royalty rates described above will each be decreased by
[***] percentage points on Net Sales in such country from the Calendar Quarter
where Generic Competition is first determined for so long as Generic Competition
remains in such country.

 

Neurogenetics shall pay royalties due under Section 3.1(c) concurrently with the
remittance of the royalty report in accordance with Section 3.2. All amounts
payable to Lilly under Section 3.1 shall be paid in U.S. dollars by Federal
Reserve electronic wire transfer in immediately available funds to an account
designated in writing by Lilly (unless otherwise instructed by Lilly in
writing).

 

3.2          Record Retention, Royalty Reports, and Royalty Payment Schedule.
Neurogenetics shall keep (and shall cause its Affiliates and require its
sublicensees to keep) complete and accurate books and records that are necessary
to ascertain and verify royalty payments owed under Section 3.1(c). Such records
shall be kept in accordance with GAAP and Neurogenetics’ or its sublicensees’
internal practices and procedures, consistently applied. Neurogenetics shall
furnish Lilly with a quarterly report on Net Sales of Product within forty-five
(45) days after the end of each Calendar Quarter. Such report shall include a
written report detailing: (i) the Net Sales of Product for the previous Calendar
Quarter, broken down by country and between Neurogenetics and any Permitted
Sellers, (ii) the royalty payment that is due and payable, and (iii) the basis
for calculating such royalty payment. Neurogenetics will mail such reports to
the attention of:  Eli Lilly and Company, Lilly Royalty Administration in
Finance, Drop Code 1064, Lilly Corporate Center, Indianapolis, Indiana, 46285.
The amount of royalty payment due to Lilly shall be paid by Neurogenetics
concurrently with the remittance of each royalty report (that is, within
forty-five (45) days of the end of each Calendar Quarter).

 

3.3          Milestone Payments are not Creditable. Neurogenetics’ milestone
payments under this Article 3 are not creditable against Neurogenetics’ royalty
obligations to Lilly under this Article 3.

 

3.4          Audits. Lilly will have the right, during regular business hours
and upon reasonable advance notice, to have such books and records of
Neurogenetics described in Section 3.2 audited no more than[***] time per
calendar year so as to verify the accuracy of the information previously
reported to Lilly under Section 3.2. Lilly will, for purposes of such audit,
utilize only the services of an independent certified public accounting firm
selected by Lilly and approved by Neurogenetics, such approval not to be
unreasonably withheld. Such audit may cover the [***] calendar years preceding
the date of the request for such audit and may not cover any other calendar
year; provided, however that Lilly may audit a given calendar year only once.
Notwithstanding the foregoing, no audit of Neurogenetics pursuant to this
Section 3.4 will cover any period of time preceding the Effective Date. Such
audit right shall continue for [***] calendar years following termination of the
Agreement.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

11

--------------------------------------------------------------------------------


 

Such accountants will keep confidential any information obtained during such
audit and will report to Lilly only their conclusions. The cost of such audit
will be borne by Lilly; however, if as a result of such audit the Parties agree
that the amount of royalties owed to Lilly is greater than or equal to
[***]percent ([***]%) or more than the amount of royalties paid for the calendar
year that is the subject of the audit, the cost of the audit will be borne by
Neurogenetics. Within thirty (30) days after both Parties have received a copy
of an audit report, Neurogenetics or Lilly, as appropriate, will compensate the
other Party for payment errors or omissions revealed by the audit. Neurogenetics
will include in all sublicenses granted in accordance herewith, and any other
agreements enabling a Third Person to be a Permitted Seller, an audit provision
substantially similar to the foregoing requiring such Permitted Seller to keep
full and accurate books and records relating to the Product and granting Lilly
the right to have an independent public accounting firm audit the accuracy of
the information reported by the sublicensee in connection therewith.

 

3.5          Taxes And Currency. All payments made under this Agreement shall be
in United States dollars. Any and all taxes levied on any payments by
Neurogenetics under this Agreement shall be the liability of and paid by Lilly.
If laws or regulations require the withholding of such taxes, the taxes will be
deducted by Neurogenetics from the payment and remitted by Neurogenetics to the
proper tax authority, provided that Neurogenetics will furnish Lilly with a copy
of the official tax receipt on such withholdings as soon as practicable after
such withholding, and give Lilly such assistance as may be reasonably necessary
to enable or assist Lilly to claim exemption or take credit therefrom. Proof of
payment shall be provided to Lilly within sixty (60) days after payment.
Neurogenetics will cooperate in pursuing tax refunds, if such refund is
appropriate in Lilly’s determination.

 

3.6          Late Payment. Any amounts not paid by Neurogenetics when due under
this Agreement will be subject to interest from and including the date payment
is due through and including the date upon which Lilly has collected the funds
in accordance herewith at a rate equal to the lesser of (i) the sum of [***]
percent ([***]%) plus the prime rate of interest quoted in the Money Rates (or
equivalent) section of the Wall Street Journal per annum, calculated daily on
the basis of a three hundred sixty (360) day year, or (ii) the maximum interest
rate allowed by law.

 

ARTICLE 4

 

INITIATION AND CONDUCT OF DEVELOPMENT
AND COMMERCIALIZATION OF PRODUCT

 

4.1          Neurogenetics and Lilly Representatives. Promptly (and no later
than thirty (30) days) after the Effective Date, Neurogenetics shall designate
in writing the Neurogenetics representative that shall have the responsibility
of communicating with Lilly personnel regarding transition support, development
and commercialization of Product under this Agreement (including the provision
of that individual’s name, job title, fax and phone number). Neurogenetics may
change such representative from time to time by written notice to Lilly
containing the name and contact information for the new representative.
Likewise, Lilly will promptly (and no later than thirty (30) days) after the
Effective Date, designate in writing the

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

12

--------------------------------------------------------------------------------


 

Lilly representative that shall have the responsibility of communicating with
Neurogenetics under this Agreement (including the provision of that individual’s
name, job title, fax and phone number). Lilly may change such representative
from time to time by written notice to Neurogenetics containing the name and
contact information for the new representative.

 

4.2          Transfer of Lilly Know-How and Transition Support.

 

(a)           Provision of Lilly Know-How. Lilly shall use its reasonable best
efforts to supply Neurogenetics, as promptly as practicable after the Effective
Date, and in any event within ninety (90) days of the Effective Date
(“Transition Period”), with all information, materials, data and documents
related to the Compound or Product and its development, use or manufacture as
set forth in Exhibit B, (all of which are deemed Lilly Know-How). As part of
such supply, Lilly shall transfer to Neurogenetics possession and ownership of
the investigational new drug application with respect to Compound or Product
(“IND”) and take such action as necessary or appropriate to effect the transfer
of such IND with or by the FDA. In addition, Lilly will cooperate with
Neurogenetics and provide assistance to Neurogenetics as reasonably requested to
enable Neurogenetics to obtain access to investigator INDs.

 

(b)           Transition Support. The Parties agree to work in good faith to
complete the provision of Lilly Know-How to Neurogenetics within the Transition
Period. In addition, during the Transition Period, Lilly will grant
Neurogenetics access, during normal business hours, to appropriate Lilly
personnel for reasonable consultation related to the Lilly Know-How. Except as
set forth in Section 4.2(d) below, such access to Lilly personnel during the
Transition Period is at no cost to Neurogenetics, and is estimated to take a
total of[***] Lilly Person hours. Neurogenetics, however, is responsible for,
and will pay for travel and associated expenses in accordance with Section
4.2(d). Lilly will consider any further requests by Neurogenetics to provide
assistance hereunder after the [***]hours or the end of the Transition Period,
whichever is sooner, and if Lilly agrees to provide such additional assistance,
Neurogenetics shall promptly pay Lilly (i) an amount equal to [***]dollars
($[***]) per hour for each such hour of services provided by Lilly, and (ii) the
expenses set forth in Section 4.2(d). Nothing contained in this Section 4.2(c)
or otherwise in this Agreement will be construed as a guarantee by Lilly that
Neurogenetics will obtain Regulatory Approval for the Product.

 

(c)           Payment of Expenses. Neurogenetics will reimburse Lilly, within
[***] days of receipt of a Lilly invoice (together with proper supporting
documentation), all of the [***] and [***] and [***] of Lilly personnel who
travel to Neurogenetics facilities, upon Neurogenetics’ request, to provide
manufacturing and regulatory transition support under this Section 4.2.

 

(d)           Further Assurances. Lilly covenants and agrees to execute and
deliver such documents and take such other actions after the Effective Date and
the Transition Period as Neurogenetics may reasonably request for the purpose of
providing Neurogenetics with the Lilly Know-How and Compound Supply as set forth
in this Agreement.

 

4.3          Development Plans. A copy of Neurogenetics’ initial Development
Plan shall be attached hereto as Exhibit D. Lilly shall have the right, but not
the obligation, to review and

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

13

--------------------------------------------------------------------------------


 

advise and comment on Clinical Trial Protocols and Primary Endpoints to be
pursued by Neurogenetics under the Development Plan, including as amended,
altered or changed by Neurogenetics hereunder. Neurogenetics shall consider such
comments in good faith when finalizing such Clinical Trial Protocols and Primary
Endpoints.

 

4.4          Neurogenetics’ Obligation to Develop Compound and Product. As of
the Effective Date, Neurogenetics or its sublicensees shall be responsible
(financially and otherwise) for all further development (pre-clinical and
clinical) for Product conducted by or for Neurogenetics or any Permitted Seller.
Neurogenetics or its sublicensees shall have responsibility for seeking all
necessary Regulatory Approvals to develop the Product, and Neurogenetics or its
sublicensees, shall hold legal title to all Applications for Marketing
Authorizations within the Territory, and shall assume full responsibility for
the Clinical Trial Protocols developed in support of such Applications for
Marketing Authorization. Except in accordance with this Agreement, Lilly shall
have no financial obligation relating to Compound or Product. Neurogenetics
shall diligently commence development on the Compound and Product in accordance
with the Development Plan. Neurogenetics, itself or through its sublicensees,
shall use Diligence in researching and developing the Product and otherwise
carrying out its duties as contemplated under this Agreement. As part of its
Diligence requirement, Neurogenetics (itself or through its sublicensees) will
use commercially reasonable efforts to:

 

a)                                      [***],

 

b)                                      [***], and

 

c)                                      [***].

 

Neurogenetics will be responsible for all regulatory requirements during
development and commercialization of the Compound and Product. Nothing contained
in this Section 4.4 or otherwise in this Agreement will be construed as a
guarantee by Neurogenetics that Regulatory Approval will be obtained for any
Product or that any Product will be commercialized.

 

4.5          Neurogenetics Obligation to Update Lilly of Product Development
Progress. At least once every six (6) months, the Neurogenetics representative
shall provide the Lilly representative with (1) a summary midyear and (2) copy
of the detailed end of year FDA written reports describing the progress made in
implementing the Development Plan. Each such report shall include with respect
to the applicable six (6) month period a description of the research and
development activities conducted both in the United States and outside the
United States with respect to the Product. Neurogenetics shall provide the Lilly
representative with regular telephonic updates on the progress made in
implementing the Development Plan and other information as Lilly may reasonably
request.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

14

--------------------------------------------------------------------------------


 

4.6          Neurogenetics’ Commercialization Obligation.

 

(a)           Diligence. If the Product receives Regulatory Approval in a given
country, Neurogenetics (itself or through its sublicensees) shall use Diligence
to commercialize the Product in such country.

 

(b)           Neurogenetics Obligation to Notify, and Lilly’s Right to Terminate
for Failure of Neurogenetics to Market Product. Neurogenetics shall promptly
notify Lilly if Neurogenetics (itself or through its sublicensees) decides:

 

(i)                                    [***];

 

(ii)                                [***]; and/or

 

(iii)                            [***].

 

Such notice or failure under Section 4.6(b)(i)-(iii) shall be deemed a material
breach under Section 10.2.

 

4.7          Adverse Event Reporting. Neurogenetics agrees to report adverse
events that occur during the development and marketing of Product to the
relevant regulatory authorities promptly according to the Applicable Laws.

 

4.8          Governmental Filings. Lilly and Neurogenetics each agree to prepare
and file whatever filings, requests or applications are required to be filed
with any governmental authority in connection with the transfer of rights in
Article 2 of this Agreement and to cooperate with one another as reasonably
necessary to accomplish the foregoing.

 

4.9          Compliance with Law. Neurogenetics will comply in all material
respects with all Applicable Laws relating to its development, manufacture,
distributing, marketing, promotion, selling, importing and exporting of the
Product. Neurogenetics agrees and acknowledges that as holder of the Regulatory
Documents with respect to Compound and Product, it will have sole responsibility
for, among other things, adverse event reporting and all other regulatory
reporting and regulatory document maintenance obligations.

 

4.10        Cooperation. If either Party becomes engaged in or participates in
any investigation, claim, litigation or other proceeding with any Third Person,
including the FDA, relating in any way to the Product, the other Party will
cooperate, at its own cost, in all reasonable respects with such Party in
connection therewith, including, without limitation, using its reasonable
efforts to make available to the other such employees who may be reasonably
necessary with respect to such investigation, claim, litigation or other
proceeding.

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5

 

SUPPLIES OF COMPOUND

 

5.1          Transfer of Compound Supply. As of the Effective Date, Lilly hereby
assigns, transfers, and conveys all of Lilly’s right, title, and interest in and
to the Lilly supply of Compound, including intermediates, as described in
Exhibit C (“Compound Supply”), and promptly as practicable, and in any event
within sixty (60) days, after the Effective Date, will transfer Compound Supply
as well as all existing documentation, methods and standards related to the
Compound Supply except that such documentation, methods and standards shall be
provided in accordance with Section 4.2(a). Once possession of the Compound
Supply is transferred to Neurogenetics, Neurogenetics shall be responsible for
performing, or having a Third Person perform, all quality control, quality
assurance, and analytical assays (including developmental, release, related
substances, stability, toxicology dosage form and end of study assays).
Neurogenetics shall not use Compound Supply in human clinical trials.
Neurogenetics acknowledges that Lilly will not be able to supply any additional
quantities of Compound other than that set forth on Exhibit C. Neurogenetics
acknowledges that this material was made many years ago under then-current GMP
conditions and that Lilly makes no representations or warranties that it meets
current GMP conditions. Neurogenetics acknowledges that Lilly will retain a
small amount of this material.

 

5.2          Additional Supply of Compound. Except as set forth in Section 5.1,
Neurogenetics shall, at its own expense, provide all quantities of Compound that
Neurogenetics needs to accommodate its development and commercialization efforts
under this Agreement. Lilly shall have no obligation to further supply such
quantities of Compound.

 

ARTICLE 6

 

INTELLECTUAL PROPERTY

 

6.1          Intellectual Property Maintenance. Lilly shall have the right to
file, prosecute and maintain Licensed Patents worldwide, at its own expense.
Lilly shall have the ultimate responsibility for and control over such matters.
Lilly shall be responsible for all of its out-of-pocket expenses incurred in
filing, prosecuting and maintaining Licensed Patents. Lilly shall keep
Neurogenetics informed of the filing, prosecution and maintenance of Licensed
Patents, and shall furnish to Neurogenetics copies of substantive documents
(e.g., applications, office actions and responses) relevant to any such efforts
in advance with sufficient time for Neurogenetics to review and provide comments
on such documents, and shall in good faith take such comments into account. If
Lilly decides to allow any Licensed Patent to lapse or if Lilly wishes to
abandon any Licensed Patent, Lilly shall notify Neurogenetics in writing not
less than sixty (60) days prior to taking such action, and Neurogenetics shall
have the right to assume the responsibility for such Licensed Patents. If
Neurogenetics does so, then Neurogenetics may assume control of the same at
Neurogenetics’ sole expense (it being understood that all other rights under the
license to such Licensed Patent in other countries and to all other Licensed
Patents in all countries under Article 2 continue).

 

6.2          Enforcement of Intellectual Property Rights. Lilly and
Neurogenetics will promptly notify the other of any infringement or suspected
infringement that may come to its notice of any intellectual property rights
relating to the Product, including, without limitation, the Licensed Patents and
Lilly Know-How, and will provide the other Party with information with

 

16

--------------------------------------------------------------------------------


 

respect thereto. If a Third Person infringes any Licensed Patent or Lilly
Know-How, Neurogenetics will have the first right (but not the obligation), at
its own expense, to pursue any and all injunctive relief, and any or all
compensatory and other remedies and relief, including settlement thereof
(collectively, “Remedies”), against such Third Person to the extent that such
infringement relates to subject matter licensed to Neurogenetics under Section
2.1, and Lilly will have the right to participate in such action at its own
expense; provided, however that if the patents included among the Licensed
Patents contain subject matter not licensed to Neurogenetics, then, as to such
subject matter, Lilly shall have the first right (but not the obligation), at
its own expense, to pursue Remedies relating to such infringement, and
Neurogenetics will have the right to participate in such action at its own
expense. Should a Party determine not to pursue Remedies with respect to any
such infringement or misappropriation of Licensed Patents or Lilly Know-How
within ninety (90) days after receipt of written notice from the other Party
requesting the first Party to do so, then the other Party will have the right
(but not the obligation), at its own expense, to pursue Remedies against such
Third Person, and the first Party shall have the right to participate in such
action at its own expense.

 

6.3          Assistance and Cooperation. If a Party pursues Remedies hereunder
with respect to infringement or misappropriation of Licensed Patents or Lilly
Know-How, the other Party will use all reasonable efforts to assist and
cooperate with the Party pursuing such Remedies, including joining in any action
or providing a power of attorney if necessary. Each Party will bear its own
costs and expenses relating to such pursuit. Any damages or other amounts
collected will be distributed, first, to the Party that pursued Remedies to
cover its costs and expenses; and second, to the other Party to cover its costs
and expenses, if any, relating to the pursuit of such Remedies; and any
remaining amount will be distributed to the Party that pursued the Remedies,
provided that any such amount received by Neurogenetics that represents lost
sales of Products shall be deemed Net Sales hereunder.

 

6.4          Settlement of Litigation. Neither Party shall have the right to
enter into any settlement, consent judgment or other final disposition of an
action for infringement or validity as to any Licensed Patent or Lilly Know-How
under this Article 6 if such settlement, consent judgment or other final
disposition would diminish the rights or interests of the other Party, except
with the written consent of such other Party, which consent shall not be
unreasonably withheld.

 

6.5          Infringement of Third Person Rights. If a Third Person institutes a
patent, trade secret or other infringement suit against Neurogenetics or a
Permitted Seller during the term of this Agreement, alleging that the
manufacture, marketing, sale, use or importation of the Product infringes one or
more patent or other intellectual property rights held by such Third Person,
then Neurogenetics will have the sole right (but not the obligation), at its
sole expense, to assume direction and control of the defense of such claims.
Neurogenetics will not have the right to settle or otherwise dispose of any such
claim in a manner that would diminish the rights or interests of Lilly without
the consent of Lilly, which consent will not be unreasonably withheld.

 

6.6          Neurogenetics Technology. Neurogenetics will be the sole owner of
the Neurogenetics Technology. Neurogenetics shall bear all expenses incurred in
preparing, filing,

 

17

--------------------------------------------------------------------------------


 

prosecuting and maintaining all patent applications and patents that encompass
any Neurogenetics Technology.

 

6.7          Trademarks. Neurogenetics will own and be responsible for all
trademarks related to its marketing of Product and will be responsible, in its
sole discretion, for registering, defending and maintaining such trademarks.

 

6.8          Patent Cooperation. Each Party hereby agrees:

 

(a)                                  to make its employees, agents and
consultants reasonably available to the other Party (or the other Party’s
authorized attorneys, agents or representatives) at the other Party’s expense,
to the extent reasonably necessary to enable the Party responsible for
prosecuting the Licensed Patents to undertake preparation, filing, prosecution
and maintenance of the Licensed Patents; and

 

(b)                                  to cooperate, if necessary and appropriate,
with the other Party in gaining patent term extensions wherever applicable to
Licensed Patents.

 

6.8          Patent Term Extension. To the extent they cover Compound or
Product, Neurogenetics shall have the sole right to decide whether a request for
patent term extension with regard to each of the Licensed Patents should be
made. If Neurogenetics decides that one or more such requests should be made,
such request(s) shall be made at Neurogenetics’ own expense. Lilly agrees to
abide by the Neurogenetics decision, and reasonably cooperate with Neurogenetics
in connection with making such a request(s) and obtaining patent term
extension(s). At Neurogenetics’ request, and where possible, Lilly shall deem
Neurogenetics to be the agent of Lilly solely for purposes of filing and
obtaining such patent term extension.

 

ARTICLE 7

 

CONFIDENTIALITY

 

7.1          Confidential Information. The Parties agree that, unless the
Receiving Party obtains the prior written consent of the Disclosing Party, at
all times during the term of this Agreement and for a [***] ([***])-year period
following its expiration or earlier termination, the Receiving Party will keep
completely confidential, will not publish or otherwise disclose and will not use
directly or indirectly for any purpose other than as contemplated by this
Agreement any Confidential Information of the Disclosing Party, whether such
Confidential Information was received by the Receiving Party prior to, on or
after the Effective Date. Confidential Information exchanged under the
Confidentiality and Non-Use Agreement dated December 6, 2002 shall also be
included in this Section 7.1.

 

7.2          Limited Disclosure Permitted. Each Party may disclose Confidential
Information to the extent that such disclosure is:

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

18

--------------------------------------------------------------------------------


 

(a)           made in response to a valid order or subpoena of a court of
competent jurisdiction or other governmental body of a country or any political
subdivision thereof of competent jurisdiction; provided, however, that the
Receiving Party will first have given reasonable notice to the Disclosing Party
(if practicable) and given the Disclosing Party a reasonable opportunity to
quash such order or subpoena and to obtain a protective order requiring that the
Confidential Information and documents that are the subject of such order or
subpoena be held in confidence by such court or governmental body or, if
disclosed, be used only for purposes for which the order or subpoena was issued;
provided further, however, that if a disclosure order or subpoena is not quashed
or a protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order or subpoena will be limited to that
information that is legally required to be disclosed in such response to such
court or governmental order or subpoena;

 

(b)           otherwise required by law, in the opinion of legal counsel to the
Receiving Party; provided, however, that the Receiving Party will first have
given reasonable notice to the Disclosing Party (if practicable) and given the
Disclosing Party a reasonable opportunity to obtain a protective order or
confidential treatment requiring that the Confidential Information and documents
that are the subject thereof be held in confidence by the recipient or, if
disclosed, be used only for purposes required by such law; provided further,
however, that if a protective order is not obtained, the Confidential
Information so disclosed will be limited to that information that is legally
required to be disclosed as required by applicable law.

 

(c)           made by the Receiving Party to the governmental or regulatory
authority, including FDA, as required to conduct Clinical Trials or obtain or
maintain marketing approval for the Product, provided that reasonable effort
will be taken to ensure confidential treatment of such information;

 

(d)           made by the Receiving Party to a Third Person as may be necessary
or useful in connection with the manufacture, development and commercialization
of the Product, provided that the Receiving Party will in each case obtain from
the proposed Third Person recipient a written confidentiality agreement
containing confidentiality and non-use obligations no less protective than those
set forth in this Agreement;

 

(e)           made by the Receiving Party to a United States or foreign tax
authority;

 

(f)            made by a Receiving Party or any representative of the Receiving
Party in the filing or publication of patents or patent applications relating to
Licensed Patents, Lilly Know-How, Neurogenetics Technology or any invention
relating to the Compound or Product, to the extent such disclosure in the filing
or publication of the patent or patent application is reasonably necessary for
support of the patent or patent application;

 

(g)           made by a Receiving Party in order to comply with applicable
securities law disclosure requirement or any disclosure requirements of any
applicable stock market or securities exchange; or

 

19

--------------------------------------------------------------------------------


 

(h)           made by the Receiving Party to its representatives or to Third
Persons in connection with financing activities of the Receiving Party;
provided, however, that: (i) each such representative or Third Person has a need
to know such Confidential Information for purposes of this Agreement and has an
obligation to maintain the confidentiality of such information, (ii) the
Receiving Party informs each representative or Third Person receiving
Confidential Information of its confidential nature, and (iii) the Receiving
Party will be responsible for any breach of this Article 7 by any of its
representatives or such Third Persons to the same extent as if the breach were
by the Receiving Party.

 

7.3          Disclosure of Agreement. Except as contemplated herein, neither
Party shall disclose this Agreement (nor a redacted version thereof) to any
Third Person without the prior written consent of the other Party. Without
limitation, these prohibitions apply to press releases, annual reports,
prospectuses, public statements, educational and scientific conferences,
promotional materials, governmental filings and discussions with public
officials, securities analysts and the media. However, subject to the
requirements for review and approval that follow, this provision does not apply
to a disclosure regarding this Agreement which is within the scope of the
exceptions set forth in Section 7.2, including, without limitation, disclosure
which counsel to a Party has advised is required by Applicable Laws, to
regulatory agencies such as the FDA, Securities and Exchange Commission (“SEC”),
Federal Trade Commission or Department of Justice or any applicable stock market
or securities exchange. This includes requests for a copy of this Agreement or
related information by tax authorities.

 

If any Party to this Agreement determines a release of information regarding the
existence or terms of this Agreement is required by Applicable Laws, prior to
any release of such information, that Party will notify the other Party in
writing as soon as practical and provide as much detail as possible in relation
to the disclosure required and, where possible under Applicable Laws, will
endeavor in good faith to provide the other Party with a minimum of [***]
business days to review the proposed public statement. The Parties will then
discuss what information, if any, will actually be released and that Party shall
obtain the other Party’s prior written consent or conduct any actions it may
reasonably take to prevent or limit the requested disclosure. In addition, Lilly
shall have the right to review and comment on a redaction of this Agreement
required by the SEC or other agencies and Neurogenetics shall use good faith in
taking Lilly’s comments into account prior to releasing the redaction to the SEC
or such agency.

 

7.4          Publications. During the term of this Agreement, Neurogenetics and
Lilly each acknowledge the other Party’s interest in publishing certain
information and results to obtain recognition within the scientific community
and to advance the state of scientific knowledge and each has the right to
publish information as set forth in this Section 7.4. Each Party also recognizes
the mutual interest in obtaining valid patent protection and protecting business
interests. Consequently, either Party, its employees or consultants wishing to
make a publication (including any oral disclosure made without obligation of
confidentiality) relating to work performed by such Party either before or after
the Effective Date and related to the Compound or Product, the Lilly Know-How or
other information or results relating thereto (the “Publishing Party”) shall
transmit to the other party (the “Reviewing Party”) a copy of the proposed
written publication at least forty-five (45) days prior to the presentation. The
Reviewing Party shall have

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

20

--------------------------------------------------------------------------------


 

the right (a) to propose modifications to the publication for patent reasons,
(b) to request a reasonable delay in publication in order to protect patentable
information and (c) to edit the publication in a manner reasonably acceptable to
the Publishing Party to protect its Confidential Information. In the case of
Lilly, the requirement for prior review by Neurogenetics also shall apply to
information received from Third Persons, who have done studies on Compound, to
the extent that such review is allowed or required under agreements with such
Third Persons.

 

7.5          Survival. The confidentiality and non-use obligations of this
Article 7 shall survive the termination or expiration of this Agreement.

 

ARTICLE 8

 

REPRESENTATIONS, WARRANTIES, COVENANTS, AND DISCLAIMERS

 

8.1          No Litigation, Infringement, etc. Each Party represents that, to
the best of its knowledge as of the Effective Date, there is no litigation or
proceeding pending or threatened against or involving such Party in any court or
before any agency or regulatory body which could result in a judgment or
liability which could adversely affect such Party’s ability or right to carry on
its business as now conducted or to develop or commercialize Product as intended
under this Agreement. Lilly represents and warrants that (i) there is no pending
litigation which alleges that any of its activities relating to the Compound
have violated, and (ii) to the best of its knowledge, no litigation has been
otherwise threatened which alleges that any of its activities relating to the
Compound have violated, any of the intellectual property rights of any other
person. Lilly represents and warrants that it owns all right, title and interest
in and to the Lilly-Know-How and Compound Supply and such Lilly Know-How and
Compound Supply will be transferred to Neurogenetics free and clear of any
encumbrances. To the best of Lilly’s knowledge as of the Effective Date, there
is no unauthorized use, infringement or misappropriation of any of its
intellectual property rights licensed hereunder to Neurogenetics. This Section
8.1 is qualified by information specifically disclosed in writing by Lilly to
Neurogenetics prior to the Effective Date.

 

8.2          Licenses-Lilly. Lilly hereby represents that it has, and that it
shall maintain, the full right and power to grant the exclusive licenses set
forth in Section 2.1 in the manner and to the extent set forth, and to satisfy
its other commitments under this Agreement.

 

8.3          Licenses-Neurogenetics. Neurogenetics hereby warrants that it has
and shall maintain for the term of this Agreement, the full right and power to
satisfy its commitments and to grant the rights to Lilly in accordance with
Section 10.3.

 

8.4          No Debarment. Neurogenetics represents and warrants that it will
comply at all times with the provisions of the Generic Drug Enforcement Act of
1992 and upon request Neurogenetics will certify in writing that neither
Neurogenetics, its employees, nor any Person providing services for
Neurogenetics under this Agreement has been debarred under the provisions of
such Act. Lilly represents and warrants that it has complied at all times with
the provisions of the Generic Drug Enforcement Act of 1992 with respect to its
activities relating to the Compound and upon request Lilly will certify in
writing that neither Lilly, its employees, nor

 

21

--------------------------------------------------------------------------------


 

any Person providing services for Lilly with respect to any activities relating
to Compound, including, without limitation, any Clinical Trials, was debarred
under the provisions of such Act.

 

8.5          Corporate Existence. As of the Effective Date, each Party
represents and warrants to the other that it is a company duly organized,
validly existing, and, if relevant in its jurisdiction of formation, in good
standing under the laws of the jurisdiction in which it is formed.

 

8.6          Authority to Execute and Perform. As of the Effective Date, each
Party represents and warrants to the other that it:

 

(a)                                  has the power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder;

 

(b)                                  has taken all necessary company action on
its part required to authorize the execution and delivery of this Agreement; and

 

(c)                                  has duly executed and delivered the
Agreement, which constitutes a legal, valid, and binding obligation of it and
which is enforceable against it in accordance with the Agreement’s terms.

 

8.7          Compliance with Applicable Law. Neurogenetics warrants that all
work carried out under this Agreement shall be carried out in compliance with
all Applicable Laws, including cGLPs, cGMPs, and cGCPs. Lilly warrants that all
work carried out with respect to Compound, including, without limitation,
Clinical Trials, was carried out in compliance with all Applicable Laws,
including cGLPs, cGMPs, and cGCPs in existence at that time. Nothing in this
Section 8.7 will derogate from Neurogenetics undertaking hereunder not to use
Compound Supply in human clinical trials.

 

8.8          DISCLAIMER OF IMPLIED WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN
THIS SECTION, LILLY MAKES NO REPRESENTATION OR WARRANTY AS TO THE LICENSED
PATENTS, LILLY KNOW-HOW, COMPOUND, COMPOUND SUPPLY OR PRODUCT, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTE, OR OTHERWISE, AND LILLY
SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES INCLUDING
WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE. FURTHER,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY UNDER THIS AGREEMENT, EXPRESS OR IMPLIED, EITHER IN
FACT OR BY OPERATION OF LAW, STATUTE, OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY AND ALL IMPLIED OR STATUTORY WARRANTIES INCLUDING WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE. Without limiting the
foregoing, Neurogenetics acknowledges that it has not and is not relying upon
any implied warranty of merchantability or of fitness for a particular purpose
or otherwise, or upon any representation or warranty whatsoever as to the
prospects (financial, regulatory or otherwise), validity, or likelihood of
success of Compound or Product after the Effective Date.

 

22

--------------------------------------------------------------------------------


 

8.9          DISCLAIMER OF INCIDENTAL AND CONSEQUENTIAL DAMAGES. EXCEPT FOR
LIABILITY FOR BREACH OF CONFIDENTIALITY OBLIGATIONS, NEITHER PARTY WILL BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR SPECIAL
DAMAGES, INCLUDING BUT NOT LIMITED TO LOST PROFITS ARISING FROM OR RELATING TO
ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTHING IN THIS SECTION IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY.

 

ARTICLE 9

INDEMNIFICATION

 

9.1          Indemnification.

 

(a)           Neurogenetics’ Obligation. Except to the extent such Damages are
due to gross negligence or willful misconduct by Lilly, its Affiliates or their
officers, directors, employees or agents, Neurogenetics shall defend, indemnify
and hold harmless Lilly and its Affiliates and their officers, directors,
employees and agents against any and all Damages incurred by any of them
resulting from or arising out of:

 

(i)                                    any material breach of any representation
or warranty made by Neurogenetics in this Agreement;

 

(ii)                                any third party claim or action regarding
the handling, possession, development, manufacturing, marketing, distribution,
promotion, sale or use of the Product by Neurogenetics or a Permitted Seller;

 

(iii)                            any third party claim or action regarding the
exercise of any right(s) under the Licensed Patents or Lilly Know-How by
Neurogenetics, its Affiliates, permitted sublicensees or any Permitted Seller;

 

(iv)                               Neurogenetics’ failure to comply in all
material respects with Applicable Laws in connection with the performance of its
obligations hereunder; or

 

(v)                                   any third party claim or action regarding
any other activities with respect to Compound conducted by Neurogenetics or any
Permitted Seller after the Effective Date.

 

(b)           Lilly’s Obligation. Except to the extent such Damages are due to
gross negligence or willful misconduct by Neurogenetics, its Affiliates or their
officers, directors, employees or agents, Lilly shall defend, indemnify and hold
harmless Neurogenetics, its Affiliates and their officers, directors, employees
and agents against any and all Damages incurred by any of them resulting from or
arising out of:

 

23

--------------------------------------------------------------------------------


 

(i)                                    any material breach of any representation
or warranty made by Lilly in this Agreement;

 

(ii)                                any Third Person claim or action regarding
any activities conducted by or on behalf of Lilly with respect to rights
reserved under Section 2.2 or any practice or use of the Licensed Patents or
Lilly Know-How outside of the scope of the license granted to Neurogenetics
under this Agreement by Lilly or its Affiliates or sublicensees;

 

(iii)                            any Third Person claim or action regarding the
exercise of any right(s) under the Neurogenetics Technology by Lilly or its
Affiliates or sublicensees pursuant to Section 10.3(c); or

 

(iv)                               any Third Person claim or action regarding
any activities with respect to Compound conducted by Lilly and its Affiliates
prior to the Effective Date.

 

9.2          Notice and Opportunity To Defend.

 

(a)           Notice. Promptly after receipt by a party entitled to
indemnification under Section 9.1 (the “Indemnitee”) of notice of any claim
which could give rise to a right to indemnification pursuant to Section 9.1, the
Indemnitee will give the indemnifying Party (the “Indemnifying Party”) written
notice describing the claim in reasonable detail. The failure of an Indemnitee
to give notice in the manner provided herein will not relieve the Indemnifying
Party of its obligations under this Article 9, except to the extent that such
failure to give notice materially prejudices the Indemnifying Party’s ability to
defend such claim.

 

(b)           Defense of Action. In case any action that is subject to
indemnification under this Article 9 shall be brought against an Indemnitee and
it shall give written notice to the Indemnifying Party of the commencement
thereof, the Indemnifying Party shall be entitled to participate and, if it so
desires, to assume the defense with counsel reasonably satisfactory to such
Indemnitee. After notice from the Indemnifying Party to the Indemnitee of its
election to assume the defense, the Indemnifying Party shall not be liable to
such Indemnitee under this Article 9 for any fees of other counsel or any other
expenses, in each case subsequently incurred by such Indemnitee in connection
with the defense.

 

(c)           Indemnitee’s Separate Counsel. Notwithstanding the foregoing, the
Indemnitee shall have the right to employ separate counsel and to participate in
the defense of such action, and the Indemnifying Party shall bear the reasonable
fees, costs and expenses of such separate counsel if:  (i) the use of counsel
chosen by the Indemnifying Party to represent the Indemnitee would present such
counsel with a conflict of interest, and the Indemnifying Party does not elect
to engage new counsel without such a conflict; (ii) the Indemnifying Party shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of the institution of such
action; or (iii) the Indemnifying

 

24

--------------------------------------------------------------------------------


 

Party shall authorize the Indemnitee in writing to employ separate counsel at
the Indemnifying Party’s expense.

 

(d)           Settlement. If an Indemnifying Party assumes the defense of such
action, no compromise or settlement thereof may be effected by the Indemnifying
Party without the Indemnitee’s written consent, which consent shall not be
unreasonably withheld or delayed, unless there is no finding or admission of any
violation of law or any violation of the rights of the Indemnitee and no effect
on any other claims that may be made against the Indemnitee. In any event, the
Indemnitee and the Indemnifying Party may participate, at their own expense, in
the defense of such asserted claim.

 

(e)           Conduct of Defense. Notwithstanding anything to the contrary in
this Section 9.2, the Party conducting the defense of a claim will (1) keep the
other Party informed on a reasonable and timely basis as to the status of the
defense of such claim (but only to the extent such other Party is not
participating jointly in the defense of such claim), and (2) conduct the defense
of such claim in a prudent manner.

 

9.3          Survival. The provisions of this Article 9 will survive any
termination or expiration of this Agreement. Each Indemnitee’s rights under this
Article 9 will not be deemed to have been waived or otherwise affected by such
Indemnitee’s waiver of the breach of any representation, warranty, agreement or
covenant contained in or made pursuant this Agreement, unless such waiver
expressly and in writing also waives any or all of the Indemnitee’s right under
this Article 9.

 

ARTICLE 10

TERM AND TERMINATION

 

10.1        Term. The term of this Agreement will begin upon the Effective Date
and, unless sooner terminated under this Article 10, will continue in full force
and effect on a country-by-country basis in the Territory until Neurogenetics
and its Permitted Sellers have no remaining royalty payment obligations in a
specific country under Section 3.1(c). Upon expiration in a given country,
Neurogenetics shall have a non-exclusive, perpetual, royalty free, fully paid
right to continue to use Lilly’s Know-How and Licensed Patents which it was
licensed under this Agreement in such country.

 

10.2        Material Breach by Neurogenetics. Upon (a) any material breach of
this Agreement by Neurogenetics, (b) material violation of any warranty or
covenant by Neurogenetics, or (c) breach of its Diligence obligations, including
specifically the provisions of Sections 4.4 and 4.6(b) under this Agreement,
Lilly may, at its option, terminate this Agreement upon ninety (90) days written
notice to Neurogenetics. Such termination shall become effective at the end of
such ninety (90) day period unless Neurogenetics cures such breach or violation
during such ninety (90) day period; provided, however, in the case of a breach
or violation that cannot be cured within such ninety (90) day period, Lilly may
terminate this Agreement following such ninety (90) day period only if
Neurogenetics shall have failed to commence

 

25

--------------------------------------------------------------------------------


 

substantial remedial actions within such ninety (90) day period and to use best
efforts to pursue the same.

 

Notwithstanding the foregoing, to the extent a material breach or material
default of this Agreement by Neurogenetics affects Neurogenetics’ performance
and Lilly’s rights under this Agreement as it relates to one or more countries,
but not all countries, Lilly may terminate this Agreement in accordance with
this Section 10.2 as to the affected country or countries only, and in such case
this Agreement will remain in full force and effect in accordance with its terms
with respect to the countries that are not terminated.

 

10.3        Rights Upon Termination by Lilly. If Lilly terminates this Agreement
under Section 10.2 or 10.5, then the following will take effect upon the
effective date of such termination (if such termination is related to Section
4.6(b), the following effects will apply on a country-by-country basis in the
country to which such Section applies):

 

(a)           Reversion of Licensed Patents and Lilly Know-How and Termination
or Assignment of Sublicenses. All rights under the Licensed Patents and the
Lilly Know-How granted by Lilly to Neurogenetics pursuant to Article 2 will
terminate and all rights granted therein will immediately revert to Lilly with
no further notice or action required on Lilly’s behalf; provided, however, that
if the termination relates only to a specific country, then only the license
pertaining to such country will revert to Lilly hereunder. Notwithstanding the
foregoing, upon any such termination or any termination of this Agreement by
Lilly under Section 10.6 or 11.3, (i) with respect to [***]  sublicenses granted
by Neurogenetics hereunder, [***], such sublicenses (including all countries
covered by such sublicenses) shall survive any such termination and shall
automatically be assigned by Neurogenetics to Lilly such that such sublicense
becomes a direct license between Lilly and the applicable sublicensee if such
sublicensee(s) cures the breach that gave rise to the termination of this
Agreement by Lilly, as applicable; provided that, in the event this Agreement is
terminated by Lilly under Section 10.2 or 10.5, Neurogenetics and Lilly shall
[***], and if Neurogenetics and Lilly are unable to agree upon the [***]  within
[***] ([***]) days after the effective date of termination, then the Parties
shall be deemed to have selected [***], and (ii) any sublicenses granted by
Neurogenetics hereunder [***]  shall, at Lilly’s sole discretion, [***],
assigned by Neurogenetics to Lilly such that such sublicense becomes a direct
license between Lilly and the applicable sublicensee.

 

(b)           Reversion of Patent Maintenance Responsibilities. Upon the
effective date of the termination of this Agreement, the sole responsibility for
preparing, filing, prosecuting and maintaining the Licensed Patents will revert
back to Lilly with no further notice or action required on Lilly’s behalf;
provided, however, that if the termination relates only to a specific country,
then only the patent maintenance obligations pertaining to such country will
revert to Lilly hereunder. In such case, Neurogenetics will maintain its patent
responsibilities for all other Licensed Patents.

 

(c)           Non-Exclusive License and Access to Neurogenetics Technology.
Neurogenetics will grant to Lilly a non-exclusive, world-wide license, with the
right to sublicense (only in combination with a license under the Licensed
Patents and Lilly Know-How), under Neurogenetics Technology to make, have made,
use, offer to sell, sell and import Product

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

26

--------------------------------------------------------------------------------


 

solely in the country or countries in which Neurogenetics’ rights to Product
were so terminated; provided that if [***], then Lilly shall pay to
Neurogenetics a royalty of [***] percent ([***]%) of its[***]  has been[***] 
for the[***] of [***] to [***]  (for clarity,[***] made by [***] but do [***] of
[***] of [***] with [***]). As an example of the application of the foregoing,
if [***], for example, [***], then [***]. In addition to the license granted
under this Section 10.3(c), Neurogenetics will also promptly provide Lilly with
reasonable access and reference to, copies of, and use of Neurogenetics
Technology, including, but not limited to, any pre-clinical and clinical trial
results and regulatory files and filings related to the Product, and if Lilly so
requests, at Lilly’s expense, the [***], of [***] to the [***] to [***]. Lilly
shall have the right, but not the obligation, to take legal action against Third
Person infringement of Neurogenetics Technology, including the right for Lilly
to take legal action in Neurogenetics’ name, and Neurogenetics consents to be a
party and cooperate with Lilly in any such action brought by Lilly pursuant to
this Section 10.3(c). Further, following the grant of a license to Neurogenetics
Technology under this Section 10.3(c), neither Party shall have the right to
enter into any settlement, consent judgment or other final disposition of an
action for infringement or validity as to any Neurogenetics Technology if such
settlement, consent judgment or other final disposition would diminish the
rights or interests of the other Party, except with the written consent of such
other Party, which consent shall not be unreasonably withheld.

 

(d)           Disposition of Inventory Upon Termination. Neurogenetics shall
promptly transfer all quantities of any remaining Compound supplied by Lilly to
Neurogenetics. If Lilly terminates this Agreement after Neurogenetics has
obtained a Regulatory Approval for the Product, Neurogenetics will promptly
offer to sell to Lilly or its designee, at Neurogenetics’ actual cost
(determined in accordance with GAAP), Neurogenetics’ inventory of the Product
existing on the date of termination (“Neurogenetics Inventory”). Neurogenetics
will be entitled to finish manufacturing any work-in-process into the Product,
and such newly made Product will be considered Neurogenetics Inventory
hereunder. If termination of this Agreement relates only to a specific country,
the provisions of this Section 10.3(d) are applicable only to Neurogenetics’
Product inventories for the country (as determined by Neurogenetics’ records)
where such termination occurred; provided, however, that Neurogenetics may, at
its option, promptly ship any inventory of Product in such country to a country
in which it retains the right to market and sell such Product.

 

(e)           Transfer of Regulatory Documents. If this Agreement is terminated
by Lilly under Sections 10.2 or 10.5, Neurogenetics shall promptly transfer
possession and ownership (and shall cause all contractors used by Neurogenetics
to provide services hereunder to transfer possession and ownership) to Lilly
(and in Lilly’s name where appropriate) of all Clinical Trial data and
information, all Clinical Trial databases, all data generated in support of
Applications for Marketing Authorization, Regulatory Approvals or other
regulatory commitments (e.g., toxicology and stability data) and regulatory
documents (including, but not limited to, Applications for Marketing
Authorization, Regulatory Approvals and any correspondence between Neurogenetics
and any sublicensee or contractor of Neurogenetics and any regulatory agency)
that were created and/or developed under the terms of this Agreement for
Compound or Product (collectively, the “Regulatory Documents”). Should Lilly
elect to sublicense, or to co-market or co-promote Product with a Third Person
in the Territory, Lilly

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

 

27

--------------------------------------------------------------------------------


 

shall have the right to provide appropriate access to such Clinical Trial data
or information, Clinical Trial databases, all data generated in support of any
Application for Marketing Authorization, Regulatory Approval other regulatory
commitment, or Regulatory Document to such Third Person.

 

(f)            Assignment of Trademarks. Neurogenetics shall assign to Lilly at
no cost its trademark rights for the Product, including, without limitation, any
back-up marks, registrations, or applications for such marks and the goodwill
associated with such marks.

 

(g)           Termination by Lilly Under Sections 10.6 and 11.3. If Lilly
terminates this Agreement under Section 10.6 or 11.3, then the Parties shall
[***] for such [***], which are [***].

 

10.4        Termination by Neurogenetics.

 

(a)           After Lilly has received the six million and no/100 Dollars
initial payment from Neurogenetics in accordance with Section 3.1(a), then
Neurogenetics may terminate this Agreement at any time upon sixty (60) days’
prior written notice to Lilly in the event that Neurogenetics determines in good
faith that continued development or commercialization of Compound or Product is
not consistent with Neurogenetics’ business objectives.

 

(b)           Upon (i) any material breach of this Agreement by Lilly, or (ii)
material violation of any warranty or covenant by Lilly under this Agreement
Neurogenetics may, at its option, terminate this Agreement upon ninety (90) days
written notice to Lilly. Such termination shall become effective at the end of
such ninety (90) day period unless Lilly cures such breach or violation during
such ninety (90) day period; provided, however, in the case of a breach or
violation that cannot be cured within such ninety (90) day period, Neurogenetics
may terminate this Agreement following such ninety (90) day period only if Lilly
shall have failed to commence substantial remedial actions within such ninety
(90) day period and to use best efforts to pursue the same. Notwithstanding the
foregoing, to the extent a material breach or material default of this Agreement
by Lilly affects Lilly’s performance and Neurogenetics’ rights under this
Agreement as it relates to one or more countries, but not all countries,
Neurogenetics may terminate this Agreement in accordance with this
Section 10.4(b) as to the affected country or countries only, and in such case
this Agreement will remain in full force and effect in accordance with its terms
with respect to the countries that are not terminated.

 

(c)           If Neurogenetics terminates this Agreement under Section 10.4(a),
then the terms of Section 10.3 shall apply except that [***] of the [***] as set
forth therein and any sublicense granted by Neurogenetics hereunder shall, at
Lilly’s sole discretion, either be terminated, or if agreed to by Lilly in
writing, assigned by Neurogenetics to Lilly such that such sublicense becomes a
direct license between Lilly and the applicable sublicensee; provided, however,
that such sublicensee(s) cures the breach that gave rise to the termination of
this Agreement by Lilly, as applicable. If Neurogenetics terminates this
Agreement under Section 10.4(b), 10.5, or 11.3, then Neurogenetics shall retain
any and all licenses granted to it by Lilly pursuant to Section 2.1 (unless
otherwise terminated pursuant to the terms of this Agreement), and
Neurogenetics’ payment obligations under Article 3 and other relevant

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

28

--------------------------------------------------------------------------------


 

provisions shall continue in full force and effect; provided, however that
Neurogenetics’ obligations under [***]  and, [***], the provisions of [***] 
shall not apply.

 

10.5        Termination for Bankruptcy. Notwithstanding any other provision of
this Article 10, either Party may terminate this Agreement by providing written
notice to the other Party (with immediate effect) if the other Party:

 

(a)                                  makes a general assignment of substantially
all of its assets for the benefit of creditors;

 

(b)                                  petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or all or substantially all of its assets; or

 

(c)                                  voluntarily commences under the laws of any
jurisdiction any proceeding for relief under the Bankruptcy Code of 1986, as
amended, or similar bankruptcy laws in applicable jurisdictions, involving its
insolvency, reorganization, adjustment of debt, dissolution, liquidation or any
other similar proceeding for the release of financially distressed debtors.

 

10.6        Change in Neurogenetics’ Ownership. If Neurogenetics undergoes a
Change of Control, Neurogenetics will promptly notify Lilly in writing thereof
and Lilly may terminate this Agreement by providing written notice to
Neurogenetics within forty-five (45) days after the date of such notice from
Neurogenetics and such termination shall become effective upon Neurogenetics’
receipt of such notice unless the new controlling Third Person agrees in writing
to be bound by the terms and conditions of this Agreement and to undertake all
of Neurogenetics’ obligations under this Agreement.

 

10.7        Residual Obligation Upon Termination. Termination of this Agreement
for any reason will not relieve either Party of any obligation or liability
accruing prior thereto and will be without prejudice to the rights and remedies
of either Party with respect to any antecedent breach of the provisions of this
Agreement. Without limiting the generality of the foregoing and in addition to
the foregoing and the rights upon termination set forth in Sections 10.2 and
10.4, no termination of this Agreement, whether by lapse of time or otherwise,
will serve to terminate the rights and obligations of the Parties hereto with
respect to this Agreement as it relates to the jurisdiction(s) for which this
Agreement has not been terminated. The provisions of Article 1, Article 7,
Sections 6.6, 8.8 and 8.9, Article 9, Section 10.3, 10.4(c), 10.7, 10.8 and
Article 11 are intended to and shall survive termination or expiration of this
Agreement in accordance with the terms of such Articles or Sections.

 

10.8        Additional Remedies. The remedies set forth in this Article 10 or
elsewhere in this Agreement will be in addition to, and will not be to the
exclusion of, any other remedies available to the Parties at law, in equity or
under this Agreement.

 

10.9        Further Assurances. Neurogenetics covenants and agrees that if this
Agreement is terminated under Sections 10.2, 10.5 or 11.3, and if any Regulatory
Document(s) or any

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

29

--------------------------------------------------------------------------------


 

trademark described in Section 10.3(f) cannot be transferred or assigned under
Applicable Law, or is untransferable by its nature, then Neurogenetics will
cause the beneficial interest in and to the same, in any event, to pass to
Lilly, and Neurogenetics, covenants and agrees, after such termination to hold
such Regulatory Document(s) and trademark(s) in trust for, and for the benefit
of Lilly; provided, all payments owed to Neurogenetics under this Agreement have
been paid by Lilly.

 

ARTICLE 11

MISCELLANEOUS

 

11.1        Independent Contractor. It is understood and agreed that the Parties
shall have the status of an independent contractor under this Agreement and that
nothing in this Agreement shall be construed as creating any partnership, joint
venture or employer-employee relationship between the Parties or as
authorization for either Neurogenetics or Lilly to act as agent for the other.

 

11.2        No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the Parties
and their legal representatives, successors and assigns, and they shall not be
construed as conferring any rights to any Third Person.

 

11.3        Force Majeure. If either Party is affected by any extraordinary,
unexpected and unavoidable event such as acts of God, floods, fires, riots, war,
labor disturbances, failures of sources of supply, infectious diseases of
animals, or by the reason of any law, order, proclamation, regulation,
ordinance, demand or requirement of the relevant government or any authority or
representative thereof, or by reason of any other cause whatsoever (provided
that in all such cases the Party claiming relief on account of such event can
demonstrate that such event was extraordinary, unexpected and unavoidable by the
exercise of reasonable care) (“Force Majeure”) it shall notify the other Party
within five (5) business days of the nature and extent thereof and take all
reasonable steps to overcome the Force Majeure and to minimize the loss
occasioned to that other Party. Such notice will be provided within five (5)
business days of the occurrence of such event and will identify the requirements
of this Agreement or such of its obligations as may be affected, and, subject to
the provisions below, to the extent so affected, said obligations will be
suspended during the period of such disability. The Party prevented from
performing hereunder will use reasonable efforts to remove such disability and
will continue performance whenever such causes are removed. The Party so
affected will give to the other Party a good faith estimate of the continuing
effect of the Force Majeure condition and the duration of the affected Party’s
nonperformance.

 

If the period of any previous actual nonperformance of Lilly because of Lilly
Force Majeure conditions plus the anticipated future period of Lilly
nonperformance because of such conditions will exceed an aggregate of [***] 
days within any [***] period, Neurogenetics may terminate this Agreement
immediately by written notice to Lilly.

 

If the period of any previous actual nonperformance of Neurogenetics because of

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

30

--------------------------------------------------------------------------------


 

Neurogenetics Force Majeure conditions will exceed [***] days, Lilly may
terminate this Agreement immediately by written notice to Neurogenetics;
provided, however, that to the extent such nonperformance by Neurogenetics
affects Neurogenetics’ performance and Lilly’s rights under this Agreement as it
relates to one or more countries, but not all countries, Lilly may terminate
this Agreement after such [***]  day period as to the affected country or
countries only, and in such case this Agreement will remain in full force and
effect with respect to the countries that are not terminated.

 

Notwithstanding the foregoing, when such circumstances as those contemplated
herein arise, the Parties will discuss in good faith, what, if any, modification
of the terms set forth herein may be required in order to arrive at an equitable
solution.

 

11.4        Amendment. This Agreement may not be amended, supplemented, or
otherwise modified except by an instrument in writing signed by authorized
representatives of the Parties.

 

11.5        Entire Agreement. This Agreement constitutes the entire agreement
and understanding relating to the subject matter of this Agreement and
supersedes all previous communications, proposals, representations and
agreements, whether oral or written, relating to the subject matter of this
Agreement, except for the Confidentiality and Non-Use Agreement dated December
6, 2002 which provisions shall continue to apply with regard to information
exchanged thereunder.

 

11.6        Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective while
this Agreement remains in effect, the legality, validity and enforceability of
the remaining provisions will not be affected thereby.

 

11.7        Waiver. Any term or provision of this Agreement may be waived at any
time by the Party entitled to the benefit thereof only by a written instrument
executed by such Party. No delay on the part of Lilly or Neurogenetics in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of either Lilly or Neurogenetics of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder nor will any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

 

11.8        Notices. All notices required or permitted to be given under this
Agreement shall be in writing and shall be deemed given upon receipt if
delivered personally or by facsimile transmission (receipt verified), telexed,
mailed by registered or certified mail (return receipt requested), postage
prepaid, or sent by prepaid express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by the notice; provided, that notices of a change of address shall be effective
only upon receipt thereof):

 

For Neurogenetics:                                  Neurogenetics, Inc.
11805 North Torrey Pines Road

Suite 300

La Jolla, California 92037

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

31

--------------------------------------------------------------------------------


 

Attention:  Chief Executive Officer
Fax:  858-623-5666

 

With a copy to:                                                            
Cooley Godward LLP
4401 Eastgate Mall
San Diego, California 92121
Attention:  Kay Chandler

Fax:  858-550-6420

 

For Lilly:                                Eli Lilly and Company
Lilly Corporate Center
Indianapolis, Indiana 46285
United States of America
Attention:  General Counsel
Fax:  317-276-9152

 

With a copy to:                                                             Eli
Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

United States of America

Attention:  Vice President, Neurosciences

 

11.9        Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Indiana, United States, excluding any
choice of law rules, which may direct the application of the law of any other
jurisdiction. However, the scope, validity and enforceability of any patents
encompassed within the scope of this Agreement shall be determined in accordance
with the applicable laws of the countries in which such patents have issued.

 

11.10      Assignability. During the term of this Agreement, neither Party shall
assign any benefit or burden under this Agreement without prior written consent
of the other Party, which shall not be unreasonably withheld, except that
(i) either Party may assign its rights and obligations under this Agreement to
an Affiliate or to any company with which it may merge or consolidate or to any
company to whom it may transfer substantially all of its assets to which this
Agreement relates or to any company which may acquire such Party (including, in
each case, any company created as a new vehicle upon any such merger, transfer
or acquisition); provided that, in the event of such transaction, no
intellectual property rights of any acquiring party in such transaction (if
other than one of the Parties) will be included in the technology licensed
hereunder except to the extent that such technology pertains only to Compound or
Product, (ii) Neurogenetics may transfer any and all of its rights to a
sublicensee as provided by this Agreement and (iii) Lilly may freely assign its
royalty interest in whole or in part and shall have the right to disclose this
Agreement in connection therewith. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.

 

32

--------------------------------------------------------------------------------


 

11.11      Jointly Prepared. This Agreement will be deemed to have been drafted
by both Lilly and Neurogenetics and will not be construed against either Party
as the draftsperson hereof.

 

11.12      Headings, Gender and Number. All section and article titles or
captions contained in this Agreement and in any exhibit, schedule or certificate
referred to herein or annexed to this Agreement are for convenience only, will
not be deemed a part of this Agreement and will not affect the meaning or
interpretation of this Agreement. Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and other gender, masculine, feminine, or neuter, as
the context requires.

 

11.13      Dispute Resolution. If any dispute arises relating to this Agreement,
prior to instituting any lawsuit or other dispute resolution process on account
of such dispute, the Parties will attempt in good faith to settle such dispute
first by negotiation and consultation between themselves, including referral of
such dispute to the Chief Executive Officer of Neurogenetics and the Vice
President, Neurosciences, of Lilly. If such executives are unable to resolve
such dispute or agree upon a mechanism to resolve such dispute within sixty (60)
days of the first written request for dispute resolution under this Section
11.13, the Parties may then either consider other forms of alternative dispute
resolution as a means of resolving any such dispute or institute litigation and
seek such remedies as may be available.

 

11.14      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. It shall not be necessary
in making proof of this Agreement or any counterpart hereof to produce or
account for any of the other counterparts.

 

11.15      Schedules, Exhibits and Attachments. All schedules, exhibits and
attachments (including, without limitation, the Development Plan) referred to
herein are intended to be and hereby are specifically made part of this
Agreement. However, if there is a conflict between a term or condition of such
schedules, exhibits and attachments and this Agreement, the terms and conditions
of this Agreement shall prevail.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties by their respective authorized representatives,
have executed this Agreement.

 

 

ELI LILLY AND COMPANY

 

 

 

 

 

By:

Signature illegible

 

 

 

 

Printed:

Signature illegible

 

 

 

 

Title:

Executive Vice President

 

 

 

 

NEUROGENETICS, INC.

 

 

 

 

 

By:

/s/Neil Kurtz

 

 

 

 

Printed:

Neil M. Kurtz, M.D.

 

 

 

 

Title:

President and CEO

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Licensed Patents

 

Issued United States Patents:

[***]

 

Pending United States Applications:

[***]

 

Issued Foreign Patents:

[***]

 

Pending Foreign Applications:

[***]

 

*

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

35

--------------------------------------------------------------------------------


 

Exhibit B

 

Lilly Know How

 

Regulatory

 

1.               A copy of all documents and communications between Lilly and
the FDA contained in or pertaining to [***].

 

Medical

 

The following medical data were never intended to be used to support
registration of the Product.

 

1.               [***]

2.               [***]

3.               [***]

4.               [***]|

5.               [***]

6.               [***]|

7.               [***]

 

Toxicology

 

Safety Pharmacology Studies

 

Pharm
Report #

 

Report Title

 

Study Number

 

 

 

 

 

 

1

 

 

[***]

 

[***]

 

 

 

 

 

 

2

 

 

[***]

 

[***]

 

 

 

 

 

 

3

 

 

[***]

 

[***]

 

 

 

 

 

 

4

 

 

[***]

 

[***]

 

 

 

 

 

 

5

 

 

[***]

 

[***]

 

 

 

 

 

 

6

 

 

[***]

 

[***]

 

 

 

 

 

 

7

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

36

--------------------------------------------------------------------------------


 

Genetic Toxicity Studies

 

Tox
Report #

 

Report Title

 

Study Number

 

 

 

 

 

 

1

 

 

[***]

 

[***]

 

 

 

 

 

 

2

 

 

[***]

 

[***]

 

 

 

 

 

 

3

 

 

[***]

 

[***]

 

 

 

 

 

 

4

 

 

[***]

 

[***]

 

Acute Toxicity Studies

 

Tox
Report #

 

Report Title

 

Study Number

 

 

 

 

 

 

5

 

 

[***]

 

[***]

 

 

 

 

 

 

11

 

 

[***]

 

[***]

 

 

 

 

 

 

19

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

37

--------------------------------------------------------------------------------


 

Repeat-Dose Toxicity Studies

 

Tox
Report #

 

Report Title

 

Study Number

 

 

 

 

 

 

9

 

 

[***]

 

[***]

 

 

 

 

 

 

10

 

 

[***]

 

[***]

 

 

 

 

 

 

12

 

 

[***]

 

[***]

 

 

 

 

 

 

13

 

 

[***]

 

[***]

 

 

 

 

 

 

15

 

 

[***]

 

[***]

 

 

 

 

 

 

16

 

 

[***]

 

[***]

 

 

 

 

 

 

17

 

 

[***]

 

[***]

 

Neurotoxicity Studies

 

Tox
Report #

 

Report Title

 

Study Number

 

 

 

 

 

 

7

 

 

[***]

 

[***]

 

 

 

 

 

 

8

 

 

[***]

 

[***]

 

 

 

 

 

 

18

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

38

--------------------------------------------------------------------------------


 

Other Toxicology Studies and Reports

 

Tox
Report #

 

Report Title

 

Study Number

 

 

 

 

 

 

14

 

 

[***]

 

[***]

 

 

 

 

 

 

20

 

 

[***]

 

[***]

 

 

 

 

 

 

6

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

39

--------------------------------------------------------------------------------


 

ADME

 

Report
#

 

Study
#

 

Author(s)

 

Title of Report

 

# of
Pages

 

Date
Submitted

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

40

--------------------------------------------------------------------------------


 

Preclinical Documents

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

41

--------------------------------------------------------------------------------


 

CM&C

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

42

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Compound Supply

 

[***]

 

--------------------------------------------------------------------------------

***   Confidential Treatment Requested

 

43

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Development Plan

 

To be prepared by Neurogenetics and provided to Lilly within thirty (30) days
after the Effective Date.

 

44

--------------------------------------------------------------------------------